GATES, P. J.
This is an action for the reformation and foreclosure of a mortgage given by one Sip to plaintiff. It is a companion case to No. 5129, Barber v. Dak. Nat. Bank, 190 N. W. 79, wherein the opinion is handed down herewith. The action was begun some time after that one, and involves the same mortgage and the same facts. The trial court dismissed this action upon its merits. Plaintiff appeals.
For the reasons stated in Barber v. Dak. Nat. Bank, supra, the judgment and order appealed from are affirmed.
Note — Reported in 190 N. W. 80. See Mortgages, 27 Cyc. 1203.